UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-05628 Name of Registrant: Vanguard Malvern Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrant’s telephone number, including area code: (610) 669-1000 Date of fiscal year end: September 30 Date of reporting period: October 1, 2014 – September 30, 2015 Item 1: Reports to Shareholders Annual Report | September 30, 2015 Vanguard Capital Value Fund Vanguard’s Principles for Investing Success We want to give you the best chance of investment success. These principles, grounded in Vanguard’s research and experience, can put you on the right path. Goals. Create clear, appropriate investment goals. Balance. Develop a suitable asset allocation using broadly diversified funds. Cost. Minimize cost. Discipline. Maintain perspective and long-term discipline. A single theme unites these principles : Focus on the things you can control. We believe there is no wiser course for any investor. Contents Your Fund’s Total Returns. 1 Chairman’s Letter. 2 Advisor’s Report. 9 Fund Profile. 14 Performance Summary. 15 Financial Statements. 17 Your Fund’s After-Tax Returns. 30 About Your Fund’s Expenses. 31 Glossary. 33 Please note: The opinions expressed in this report are just that—informed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. About the cover: Pictured is a sailing block on the Brilliant , a 1932 schooner docked in Mystic, Connecticut. A type of pulley, the sailing block helps coordinate the setting of the sails. At Vanguard, the intricate coordination of technology and people allows us to help millions of clients around the world reach their financial goals. Your Fund’s Total Returns Fiscal Year Ended September 30, 2015 Total Returns Vanguard Capital Value Fund -15.67% Russell 3000 Value Index -4.22 Multi-Cap Value Funds Average -4.57 Multi-Cap Value Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. Y our Fund’s Performance at a Glance September 30, 2014, Through September 30, 2015 Distributions Per Share Starting Ending Share Share Income Capital Price Price Dividends Gains Vanguard Capital Value Fund $15.32 $11.45 $0.175 $1.494 1 Chairman’s Letter Dear Shareholder, After a lukewarm first half, the broad U.S. stock market struggled in the second half of the fiscal year, and Vanguard Capital Value Fund struggled even more. For the 12 months ended September 30, 2015, your fund returned –15.67%, more than 11 percentage points behind both its benchmark index and the average return of its peers . The fund’s first fiscal year in the red since 2011 occurred partly because the advisor’s value-oriented style was out of favor with investors. Wellington Management Company focuses on companies of all sizes that it judges to be undervalued by the marketplace. Within the Russell family of indexes, however, both large-and smaller-company growth stocks outperformed their value counterparts. The Russell 3000 Growth Index advanced more than 3%, while the Russell 3000 Value Index (your fund’s benchmark) returned about -4%. When selecting stocks, the fund’s two portfolio managers and their teams independently pursue an intensive, bottom-up research approach to identify companies that appear to have the best prospects. In doing so, they pay less attention to the composition of the fund’s benchmark. This approach has led to notable year-to-year swings in performance relative to the 2 benchmark, the broad market, and peers. That’s why we suggest that you consider this fund as a complementary holding in a diversified portfolio that fits your time horizon and risk appetite. If you hold shares in a taxable account, you may wish to review the table and discussion on after-tax returns for the fund’s fiscal year, based on the highest tax bracket, later in this report. Please note that as of September 30, 2015, the fund had realized short-term capital gains equal to about 2% of fund assets and long-term capital gains equal to about 6%. Gains will be distributed in December. China’s economic woes weighed on global stocks The broad U.S. stock market returned –0.49% for the 12 months. The final two months were especially rocky as investors worried in particular about the global ripple effects of slower economic growth in China. For much of the fiscal year, investors were preoccupied with the possibility of an increase in short-term interest rates. On September 17, the Federal Reserve announced that it would hold rates steady for the time being, a decision that to some investors indicated the Fed’s concern about the fragility of global markets. Market Barometer Average Annual Total Returns Periods Ended September 30, 2015 One Three Five Year Years Years Stocks Russell 1000 Index (Large-caps) -0.61% 12.66% 13.42% Russell 2000 Index (Small-caps) 1.25 11.02 11.73 Russell 3000 Index (Broad U.S. market) -0.49 12.53 13.28 FTSE All-World ex US Index (International) -11.34 2.87 2.19 Bonds Barclays U.S. Aggregate Bond Index (Broad taxable market) 2.94% 1.71% 3.10% Barclays Municipal Bond Index (Broad tax-exempt market) 3.16 2.88 4.14 Citigroup Three-Month U.S. Treasury Bill Index 0.02 0.02 0.04 CPI Consumer Price Index -0.04% 0.93% 1.73% 3 International stocks returned about –11%, held back in part by the dollar’s strength against many foreign currencies. Returns for emerging markets, which were especially hard hit by concerns about China, trailed those of the developed markets of the Pacific region and Europe. Taxable bonds recorded gains as investors searched for safety The broad U.S. taxable bond market returned 2.94% as investors gravitated toward safe-haven assets amid global stock market turmoil. Stimulative monetary policies from many of the world’s central banks, declining inflation expectations, and global investors’ search for higher yields also helped lift U.S. bonds. The yield of the 10-year Treasury note ended September at 2.05%, down from 2.48% a year earlier. (Bond prices and yields move in opposite directions.) The Fed’s 0%–0.25% target for short-term interest rates continued to limit returns for money market funds and savings accounts. International bond markets (as measured by the Barclays Global Aggregate Index ex USD) returned –7.67%, hurt by the dollar’s strength against many foreign currencies. Without this currency effect, international bonds advanced modestly. Expense Ratios Your Fund Compared With Its Peer Group Peer Group Fund Average Capital Value Fund 0.47% 1.18% The fund expense ratio shown is from the prospectus dated January 27, 2015, and represents estimated costs for the current fiscal year. For the fiscal year ended September 30, 2015, the fund’s expense ratio was 0.50%. This increase from the estimated expense ratio reflects a performance-based investment advisory fee adjustment. When the performance adjustment is positive, the fund’s expenses increase; when it is negative, expenses decrease. The peer-group expense ratio is derived from data provided by Lipper, a Thomson Reuters Company, and captures information through year-end 2014. Peer group: Multi-Cap Value Funds. 4 Strategies restrained results during a challenging year The two Wellington portfolio management teams that oversee your fund follow distinct, value-oriented strategies that seek to identify companies with the opportunity for superior results down the road. Each team is responsible for about half of the fund’s total assets. By combining strategies in this way, the advisor hopes to reduce the portfolio’s volatility while preserving its chance to outperform in the long run. The fund’s “go anywhere” approach tilts it toward smaller companies, giving it a median market capitalization that was less than one-fifth the size of its benchmark’s at the end of the period (as you can see on the Fund Profile page of this report). Many of its holdings tend to be more volatile than the broader market. Such stocks can be fertile ground for building a portfolio—but they can hurt returns if they move in the wrong direction. Your fund’s higher volatility was a disadvantage during the period, as more stable stocks generally performed better. For several years, the fund has held an outsize stake in information technology companies—about double the sector’s weight in the benchmark index. Tech stocks were once almost exclusively the domain of growth-style investors. However, value investors have increasingly turned to parts of this sector that they consider inexpensive relative to earnings and other measures. The benchmark’s information Total Returns Ten Years Ended September 30, 2015 Average Annual Return Capital Value Fund 5.76% Russell 3000 Value Index 5.68 Multi-Cap Value Funds Average 4.98 Multi-Cap Value Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. The figures shown represent past performance, which is not a guarantee of future results. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. 5 Staying the course can help you stay closer to your fund’s return When stock markets are highly volatile, as in recent months, it’s tempting to run for cover. But the price of panic can be high. A rough measure of what can be lost from attempts to time the market is the difference between the returns produced by a fund and the returns earned by the fund’s investors. The results shown in the Performance Summary later in this report are your fund’s time- weighted returns—the average annual returns investors would have earned if they had invested a lump sum in the fund at the start of the period and reinvested any distributions they received. Their actual returns, however, depend on whether they subsequently bought or sold any shares. There’s often a gap between this dollar-weighted return for investors and the fund’s time- weighted return, as shown below. Many sensible investment behaviors can contribute to the difference in returns, but industry cash flow data suggest that one important factor is the generally counterproductive effort to buy and sell at the “right” time. Keeping your emotions in check can help narrow the gap. Mutual fund returns and investor returns over the last decade Notes: Data are as of December 31, 2014. The average fund returns and average investor returns are from Morningstar. The average fund returns are the average of the funds’ time-weighted returns in each category. The average investor returns assume that the growth of a fund’s total net assets for a given period is driven by market returns and investor cash ow. To calculate investor return, a fund’s change in assets for the period is discounted by the return of the fund to isolate how much of the asset growth was driven by cash ow. A model, similar to an internal rate-of-return calculation, is then used to calculate a constant growth rate that links the beginning total net assets and periodic cash ows to the ending total net assets. Sources: Vanguard and Morningstar, Inc. 6 technology stocks declined, and the fund’s holdings lagged these considerably—they were responsible for about half of its overall underperformance. The advisor also had a higher commitment to the energy sector, especially to oil and gas exploration and production companies. These companies, which made up almost 10% of your fund’s assets on average, took the brunt of the steep slide in oil prices during the year. Although the fund’s double-digit decline in this segment was in line with that of the benchmark, the advisor’s overweighting further restrained results. Consumer staples—a very small slice of the fund—was a notable bright spot; its double-digit gains were well ahead of the sector’s return in the benchmark. In financials and utilities, the fund’s lighter-than-benchmark holdings meant that its superior gains had little impact on relative results. The Advisor’s Report that follows this letter provides additional details about the management of the fund during the year. Long-term track record is solid despite a few ups and downs Over the past decade, the Capital Value Fund has had some notable disappointments: In fiscal 2008, during the Great Recession, it lagged its benchmark by about 20 percentage points. It has also enjoyed some exceptional success: In fiscal 2009, when the market began to climb, it outperformed its benchmark by about 40 percentage points. For the ten years ended September 30, 2015, a period during which value investing was largely out of favor, your fund’s 5.76% average annual return kept it ahead of its benchmark, which of course incurs no expenses. As I’ve noted before, there’s no guarantee that years of outperformance will always make up for lean years and disappointments. But we believe that the fund, led by the deep and experienced teams at Wellington, can play a useful supporting role for patient investors with a long-term horizon. A dose of discipline is crucial when markets become volatile Although the broad U.S. stock market has posted gains for six straight calendar years—from 2009 to 2014—that streak may not last a seventh. Stocks tumbled in August and swung up and down in September. Nobody can control the direction of the markets or predict where they’ll go in the short term. However, investors can control how they react to volatility. During periods of market adversity, it’s more important than ever to keep sight of one of Vanguard’s key principles: Maintain perspective and long-term discipline. Whether you’re investing for yourself or on behalf of clients, your success is affected greatly by how you respond—or don’t respond—during turbulent markets. (You can read Vanguard’s Principles for Investing Success at vanguard.com/research.) 7 As I’ve written in the past, the best course for long-term investors is generally to ignore daily market moves and not make decisions based on emotion. (See the box on page 6 for more discussion on the benefit of staying the course.) This is also a good time to evaluate your portfolio and make sure your asset allocation is aligned with your time horizon, goals, and risk tolerance. The markets are unpredictable and often confounding. Keeping your long-term plans clearly in focus can help you weather these periodic storms. As always, thank you for investing with Vanguard. F. William McNabb III Chairman and Chief Executive Officer October 12, 2015 8 Advisor’s Report For the fiscal year ended September 30, 2015, the Capital Value Fund returned –15.67%, reflecting the combined results of two portfolio managers at your fund’s investment advisor, Wellington Management Company llp . The use of two managers who independently oversee separate portions of the portfolio provides exposure to distinct yet complementary investment approaches, enhancing the diversification of your fund. It is not uncommon for different managers to have different views about individual securities or the broader investment environment. The managers have prepared a discussion of the investment environment that existed during the year and of how their portfolio positioning reflects this assessment. These comments were prepared on October 13, 2015. Portfolio Manager: Peter I. Higgins, CFA Senior Managing Director Our investment approach is to identify stocks that possess considerable upside potential because of compelling valuation characteristics along with catalysts that we believe could unlock that potential within 12 to 18 months. We often employ a contrarian approach that seeks to exploit inefficiencies in the market. We attempt to anticipate change, both positive and negative, that could affect our investment thesis. We believe that in the short term markets can be quite irrational, and so our trading activity attempts to capture some of these anomalies. We do not attempt to mimic any index; instead, our goal is to substantially outperform the market in the intermediate to longer term. Our holdings in the information technology and energy sectors weighed on relative results. Trican Well Service (energy) and SunEdison (information technology) were our largest relative detractors. Shares of Trican, a Canada-based oilfield services company, fell amid broader industry challenges. However, the company has recently demonstrated its ability to renegotiate terms of its debt with noteholders, and we are optimistic about its prospects. Additionally, powerful self-correcting forces inherent in commodity markets mean that oil prices should eventually revert to the marginal cost of production. We continue to hold a small position. SunEdison, a U.S.-based solar installation firm, reported mixed results, with better-than-expected second-quarter project deliveries. Investor attention, however, was more focused on the company’s longer-term ability to grow its business at its aggressive targeted rates. Recent unrest in capital markets also weighed on the stock price. We believe that the recent shift in sentiment is exaggerated and that the solar market is at an inflection point at which costs have come down and growth is resuming. The installation market remains fragmented, and we regard this as an opportunity for SunEdison to gain market share. 9 Micron Technology, a semiconductor manufacturer specializing in NAND Flash, DRAM, and NOR Flash memory devices, also weighed on relative performance. The stock price fell after Micron reported better-than-expected earnings but provided disappointing guidance on PC weakness. We believe that the DRAM market has been undergoing a fundamental shift because of consolidation. The consolidated industry structure, now with only three primary players, should drive more rational capacity management. We continue to hold the stock. Portola Pharmaceuticals (health care) and Optimal Payments (information technology) were among our stronger performers. Portola is a biopharmaceutical company focused on therapeutics for thrombosis, hematological disorders, and inflammation. Its stock rose after the company reported that three of its drug candidates remain on track for potential commercialization over the next few years. We are encouraged by the efficacy and safety of these drugs to date and by the significant commercial opportunity in markets with high unmet medical needs. We also believe the market underappreciates the potential shareholder value that can be created from the company’s strong pipeline and upcoming clinical catalysts. We continue to hold the stock. Optimal Payments is an Isle of Man-based provider of online and mobile payment processing services to merchants and consumers. Its shares climbed after the company announced its acquisition of Skrill, a leading provider of wallet payments for online gambling and gaming. Optimal should be able to consolidate its position in this growing and increasingly regulated niche. As always, our sector positioning remains a product of our bottom-up stock selection process. We used weakness in the energy sector to opportunistically build positions in companies that should be able to take advantage of what is likely a cyclical trend. We added to our stake in Pioneer Natural Resources and established a position in Patterson-UTI Energy, an onshore drilling company with leverage to U.S. shale. They should benefit from the eventual improvement in sentiment around oil prices. We decreased our exposure to consumer discretionary, where we are now only modestly overweighted, in part by trimming our position in Groupon, a U.S. web-based coupon business. We are optimistic about the portfolio’s positioning and believe the current environment remains conducive to stock-picking. Markets are likely to take time to digest the impact of China’s slowing growth and the adjustment in U.S. industrial production resulting from strength in the U.S. dollar. Political pressure on health care pricing may persist until the next election, which may cause another sector to assume market leadership in the near term. Although we cannot predict market outcomes, we can hold companies with compelling valuations, positive momentum, and strong catalysts that are uncorrelated to broader market cycles. 10 Portfolio Manager: David W. Palmer, CFA Senior Managing Director Our portion of the fund focuses on stocks that trade at a discounted multiple to the broad market, either on current earnings or on those we expect within a reasonable investment horizon. Our approach searches for companies with pronounced negative sentiment, controversy, or perceived event risk that, through fundamental research and analysis, we find to be temporary or overstated. Because individual holdings can be out of phase with the market for extended periods, we seek to build a portfolio of stocks that have unique drivers and are diversified across capitalization sizes and industries. Equity markets managed to gain through much of the past year but stumbled in the final three months as investors worried about a potential economic slowdown. Trends that may have started with a deceleration in China and negative returns in many emerging markets have spilled into U.S. economic data. A rise in the ratio of business inventories-to-sales could portend a period of reduced production to rebalance supplies with underlying demand. The national purchasing managers’ monthly survey indicates increasing softness, and recent data on employment growth have been tepid. Although a recession is not our base case for the U.S. economy, some cyclical segments, particularly those exposed to energy and certain types of capital equipment, are experiencing reduced or slowing volumes. The tone of many corporate management teams has become cautious. Investor response to this more lukewarm outlook has been striking. Over the past year, the spread between the total return of the best-performing (health care) and worst-performing (energy) sectors of the Russell 3000 Value Index was almost 40 percentage points. Of the five sectors to lag the index, four are considered economically sensitive: energy, materials, information technology, and industrials. History suggests, based on several valuation metrics, that the current gap between the least expensive stocks and the broad market is nearly as wide as it has ever been without economic growth turning negative. Such a decline could happen, but the valuations show the pessimism that has already moved markets in anticipation of a growth shortfall. We acknowledge our frustration that some of the portfolio’s holdings have been caught in the cyclical sell-down. That said, we believe these periods of wider performance dispersion among stocks and sectors provide investment opportunities. They lay the groundwork for differentiated upside potential once confidence in economic acceleration re-emerges. 11 Some of the strongest contributors to our performance were office furniture manufacturer Knoll, internet search and advertising giant Google, and California utility PG&E. Knoll had a favorable earnings trajectory and disclosed a strong book of future orders. Moreover, because the company sources some components from Canada and Europe, the stronger U.S. dollar boosted its profit margins. Google’s emphasis on cost control pleasantly surprised its investors. The market was also pleased with the company’s decision to provide separate disclosure on the profitability of its core search business. This differentiated that business from its various (and, in many cases, loss-making) growth ventures, such as self-driving cars and life sciences. Gas and electricity provider PG&E outperformed the overall utility group. Rulings determined its ultimate liability related to a catastrophic explosion of one of its pipelines in 2010, and analysts began to focus more on the company’s future earnings prospects. Stock selection in the financial, technology, consumer staples, telecommunication services, and utilities sectors helped our relative performance. However, these gains were offset by challenges in energy, materials, consumer discretionary, and health care. Although the great majority of energy stocks lost ground, the independent producers and service companies we focus on felt the heat more than large-capitalization, integrated companies. The most notable declines came from natural gas producer Southwestern Energy, pressure pumping services provider Trican Well Service, and drill rig capital equipment maker National Oilwell Varco, as crude oil prices fell to levels not seen since the depths of the financial crisis in 2009. In materials, we were disappointed by operational difficulties at aluminum rolling mill operator Constellium. The integration of its purchase of a sheet-rolling facility in Alabama has been fraught with small mistakes and troubled supply contracts. We still expect the company to execute on its plan to expand into the fast-growing aluminum automotive body sheet market. However, we accept that near-term results will be less robust, causing some tension because of the company’s use of debt to finance the acquisition. We continued to hold positions in each of these companies as of the end of September. That said, we have been measured in our deployment of additional shareholder capital until we see more positive changes. The perceived near-term prospects for a range of companies and sectors have ebbed recently. This has given us an attractive window to research and evaluate many contrarian opportunities and to add several new positions after price declines. In consumer discretionary, we purchased Global Brands, an owner and licensee of apparel and accessories brands, and Ralph Lauren, the apparel designer and retailer. Ralph Lauren had attracted our attention earlier in the year as its earnings estimates and valuation multiples contracted amid 12 extra costs for foreign currency moves and infrastructure investments. However, the stock became more intriguing when its founder relinquished the role of CEO to a highly respected outsider with prior stints at Old Navy and Swedish retailer H&M. In industrials, we saw considerable value in short-line rail operator Genesee & Wyoming. The railroad’s premium multiple, earned over many years of acquiring and improving small regional freight lines, had sharply eroded. Reasons for this included investor worries about shipment volumes in coal and iron ore and the company’s controversial recent purchase of European open-access operator Freightliner. We believe these and other purchases made since our last update have been acquired at attractive prices relative to their fundamental prospects. They fit well with our strategy to pan out nuggets of underlying value from the stream of data points, angst, and hyperbole flowing through the financial markets. We appreciate deeply the trust shown by the fund’s shareholders and their confidence that our efforts on their behalf will be successful over the market cycle. 13 Capital Value Fund Fund Profile As of September 30, 2015 Portfolio Characteristics DJ U.S. Russell Total 3000 Market Value FA Fund Index Index Number of Stocks 150 1,997 4,000 Median Market Cap $7.1B $41.8B $46.5B Price/Earnings Ratio 22.9x 17.4x 20.2x Price/Book Ratio 1.6x 1.7x 2.5x Return on Equity 10.9% 12.6% 17.2% Earnings Growth Rate 10.9% 5.3% 10.1% Dividend Yield 1.7% 2.7% 2.1% Foreign Holdings 16.1% 0.0% 0.0% Turnover Rate 90% — — Ticker Symbol VCVLX — — Expense Ratio 1 0.47% — — 30-Day SEC Yield 1.35% — — Short-Term Reserves 1.2% — — Sector Diversification (% of equity exposure) DJ U.S. Russell Total 3000 Market Value FA Fund Index Index Consumer Discretionary 11.2% 5.8% 13.7% Consumer Staples 1.3 6.6 8.7 Energy 14.0 12.2 6.3 Financials 18.6 31.4 18.3 Health Care 10.4 11.0 14.4 Industrials 8.7 10.2 10.6 Information Technology 21.6 11.2 19.6 Materials 7.9 2.7 3.1 Other 0.7 0.0 0.0 Telecommunication Services 1.8 2.4 2.1 Utilities 3.8 6.5 3.2 Volatility Measures Russell DJ 3000 U.S. Total Value Market Index FA Index R-Squared 0.78 0.76 Beta 1.25 1.25 These measures show the degree and timing of the fund’s fluctuations compared with the indexes over 36 months. Ten Largest Holdings (% of total net assets) Pioneer Natural Oil & Gas Exploration Resources Co. & Production 2.4% MetLife Inc. Life & Health Insurance 2.3 Merck & Co. Inc. Pharmaceuticals 2.3 Cobalt International Oil & Gas Exploration Energy Inc. & Production 1.9 Citigroup Inc. Diversified Banks 1.8 Cisco Systems Inc. Communications Equipment 1.8 JPMorgan Chase & Co. Diversified Banks 1.7 Portola Pharmaceuticals Inc. Biotechnology 1.7 TherapeuticsMD Inc. Pharmaceuticals 1.6 Sumco Corp. Semiconductor Equipment 1.5 Top Ten 19.0% The holdings listed exclude any temporary cash investments and equity index products. Investment Focus 1 The expense ratio shown is from the prospectus dated January 27, 2015, and represents estimated costs for the current fiscal year. For the fiscal year ended September 30, 2015, the expense ratio was 0.50%. 14 Capital Value Fund Performance Summary All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. The returns shown do not reflect taxes that a shareholder would pay on fund distributions or on the sale of fund shares. Cumulative Performance: September 30, 2005, Through September 30, 2015 Initial Investment of $10,000 Average Annual Total Returns Periods Ended September 30, 2015 Final Value One Five Ten of a $10,000 Year Years Years Investment Capital Value Fund * -15.67% 9.42% 5.76% $17,508 ••••• Russell 3000 Value Index -4.22 12.11 5.68 17,370 – Dow Multi-Cap Jones Value U.S. Funds Total Stock Average Market -4.57 10.69 4.98 16,263 Float Adjusted Index -0.55 13.26 7.06 19,778 Multi-Cap Value Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. See Financial Highlights for dividend and capital gains information. 15 Capital Value Fund Fiscal-Year Total Returns (%): September 30, 2005, Through September 30, 2015 16 Capital Value Fund Financial Statements Statement of Net Assets As of September 30, 2015 The fund reports a complete list of its holdings in regulatory filings four times in each fiscal year, at the quarter-ends. For the second and fourth fiscal quarters, the lists appear in the fund’s semiannual and annual reports to shareholders. For the first and third fiscal quarters, the fund files the lists with the Securities and Exchange Commission on Form N-Q. Shareholders can look up the fund’s Forms N-Q on the SEC’s website at sec.gov. Forms N-Q may also be reviewed and copied at the SEC’s Public Reference Room (see the back cover of this report for further information). Market Value • Shares ($000) Common Stocks (98.4%) Consumer Discretionary (11.1%) Las Vegas Sands Corp. 392,5
